            Case 6:10-cr-10072-EFM Document 104 Filed 07/20/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


     UNITED STATES OF AMERICA,
                        Plaintiff,


                        vs.                           Case No. 10-10072-EFM


     PATRICK GALINDO,
                        Defendant.




                               MEMORANDUM AND ORDER


          In 2011, defendant Patrick Galindo pleaded guilty to distribution of

methamphetamine in violation of 18 U.S.C. §§ 841(a)(1) and (b)(1)(A), and the court

imposed a ten-year term of imprisonment, followed by a five-year term of supervised

release.1 Galindo was released to supervision in March 2019, but less than a year later the

Probation Office petitioned to revoke the release for numerous alleged violations of the

conditions of his release, including unlawful possession and use of methamphetamine.2

          The court revoked the term of supervised release on December 2, 2020, and

imposed a 24-month term of imprisonment, followed by a 4-year term of supervised




1   Dkt. 52, at 2-3.
2   Dkt. 58.
            Case 6:10-cr-10072-EFM Document 104 Filed 07/20/21 Page 2 of 7




release. The court imposed a term of imprisonment above the policy statement

recommendation of the United States Sentencing Guidelines,3 based not only on

defendant’s unlawful possession of drugs, but also his overall course of conduct, the

breadth of violations, and his obstructive behavior while on supervision.4 As special

conditions of supervision, the court required Galindo to make regular child support

payments, successfully complete a substance abuse program, participate in a cognitive

behavioral program, participate in mental health treatment and take any mental health

medications prescribed by his treating physician.5

          The defendant appealed the Revocation Judgment to the Tenth Circuit, raising

only a single issue—asking that medication requirement be removed. During the appeal,

the parties jointly moved for remand, asking the Tenth Circuit “to remand this appeal to

the district court solely to strike the forced-medication condition of supervised release

from the judgment,” citing United States v. Malone, 937 F.3d 1325 (10th Cir. 2009).6 The

Tenth Circuit granted the motion in part, stating: “This proceeding is REMANDED to

the district court to conduct further proceedings in light of the parties’ joint motion and

this court’s ruling in Malone.” Id.




3   U.S.S.G. § 7B1.4(a).
4   Nov. 30, 2020 Hearing Transcript, Dkt. 95, at 22.
5   Dkt. at 86, at 6.
6Dkt. 97, at 1. In Malone, the Tenth Circuit held that a medication condition should be imposed
only in compelling circumstances.
                                                   2
            Case 6:10-cr-10072-EFM Document 104 Filed 07/20/21 Page 3 of 7




          The parties dispute the effect of this order and the correct application of the

mandate rule. Galindo contends that the directive is a general remand, and requests a

resentencing which reduces the term of his imprisonment, based upon an alleged assault

by prison staff while he was incarcerated in Texas.7 The government contends that the

remand was limited, and does not authorize the court to consider matters beyond the

removal of the medication condition.

          Following a remand, the district court “shall resentence a defendant in accordance

with [18 U.S.C. §] 3553 and with such instructions as may have been given by the court

of appeals.”8 The mandate rule “provides that a district court must comply strictly with

the mandate rendered by the reviewing court.”9 A remand may be general or limited.

A general remand allows the district court “discretion to expand the resentencing beyond

the sentencing error causing the reversal.”10 There is a presumption that a remand is

general in nature.11




7On April 10, 2020, Galindo filed a civil rights action in the Northern District of Texas, alleging
two incidents of assaults by guards at FCI Seagoville. Galindo v. United States, No. 3:20-cv-837
(N.D. Tex.)
8   18 U.S.C. § 3742(g).
9Ute Indian Tribe v. Utah, 114 F.3d 1513, 1520-21 (10th Cir. 1997) (internal quotation omitted). The
parties agree that the mandate rule rather than the law of the case doctrine governs the issue.
(Dkt. 102, at 7; 103 at 2).
10   United States v. West, 646 F.3d 745, 749 (10th Cir. 2011).
11   Id. at 750 (“the default in this circuit is de novo resentencing”).
                                                      3
            Case 6:10-cr-10072-EFM Document 104 Filed 07/20/21 Page 4 of 7




          The court finds that the remand was limited in nature. The Tenth Circuit directed

the court “to conduct further proceedings in light of the parties’ joint motion and this court’s

ruling in Malone.” (Emphasis added).           In general, “[a] vacation of judgment for

consideration in light of a particular decision is much more limited in nature than a

general vacation by an appellate court[.]”12 Moreover, the remand here was made in light

of a precedent in which the remand was expressly restricted to a “clerical amendment of

the judgment” to remove the medication requirement, with the provision that “no

resentencing may take place.”13 In addition to Malone, the remand is made “in light of”

the joint motion of the parties. In that motion, the parties had asked for “remand for

clerical amendment of the judgment” to remove the medication condition, and asked that

“no resentencing may take place.”14

          The remand here was limited to the imposition of the medication condition, and

the court does not have the discretion to address matters beyond that condition. In

addition, as noted earlier, the only issue raised by the defendant on appeal was the special

medication condition; he did not contest the reasonableness of the term of imprisonment.

The mandate rule also limits the reconsideration of issues which were not presented on

appeal:




12United States v. Davis, 329 F.3d 1250, 1252 (11th Cir. 2003) (internal quotations and citations
omitted).
13   Malone, 937 F.3d at 1329.
14   Dkt. 102-1, at 3.
                                               4
            Case 6:10-cr-10072-EFM Document 104 Filed 07/20/21 Page 5 of 7




          Failing to raise an issue on appeal, or abandoning an issue that was initially
          raised, has the same consequences for that litigation as an adverse appellate
          ruling on that issue. Thus, the mandate rule applies not only to issues on
          which the higher court has ruled but also “forecloses litigation of issues
          decided by the district court but [forgone] on appeal or otherwise waived.”
          Doe v. Chao, 511 F.3d 461, 466 (4th Cir. 2007) (internal quotation marks
          omitted); see United States v. Husband, 312 F.3d 247, 250 (7th Cir. 2002)
          (“[A]ny issue that could have been but was not raised on appeal is waived
          and thus not remanded.”); id. at 251 (“Parties cannot use the accident of
          remand as an opportunity to reopen waived issues.” (brackets and internal
          quotation marks omitted)).

Estate of Cummings by and through Montoya v. Community Health Sys., 881 F.3d 79, 801 (10th

Cir. 2018).

          “[E]ven under a general remand, a party cannot raise claims it could have raised

in a prior appellate proceeding.”15 Thus, even if the remand was general in nature, the

defendant’s failure to challenge the reasonableness of the term of imprisonment on

appeal constitutes a waiver, and precludes reconsideration of the issue now.

          The only remaining question is whether an exception to the mandate rule might

nevertheless allow for a resentencing. “A district court may deviate from the mandate

rule under exceptional circumstances, including (1) a dramatic change in controlling legal

authority; (2) significant new evidence that was not earlier obtainable through due

diligence but has since come to light; or (3) if blatant error from the prior sentencing

decision would result in serious injustice if uncorrected.”16 Here, Galindo relies on the




15United States v. Mitchell, 232 F. App'x 513, 517 (6th Cir. 2007) (citing United States v. McKinley, 227
F.3d 716, 718 (6th Cir. 2000).
16   United States v. Webb, 98 F.3d 585, 587 (citation and internal quotation omitted).
                                                    5
            Case 6:10-cr-10072-EFM Document 104 Filed 07/20/21 Page 6 of 7




second exception,17 arguing that there is now significant evidence of an assault by prison

guards in the form of government admissions.

           The court finds that the cited evidence is neither newly discovered nor significant.

The assaults claimed in the Texas lawsuit allegedly occurred on September 26, 2017, and

November 1, 2017—in both instances a full three years before this court revoked

defendant’s supervised release in 2020. The defendant could have presented evidence

about the alleged assaults (whether in the form of his own testimony or by subpoena

directed to the government) at the time of the resentencing, but chose not to do so.

           Further, the government “admissions” which defendant now cites as showing the

conditions of his confinement,18 are simply a few passages from the government’s

Answer in the Texas action which acknowledge some tangential aspects of his claims. For

example, the government agrees that Galindo was in handcuffs when he was moved to a

special housing unit. But it specifically denies any assault or other constitutional

deprivation. None of the cited “admissions” in fact concede any violation of defendant’s

rights.

           The defendant also points to the Texas court’s January 2021 denial (in part) of the

government’s motion to dismiss.19 But that order is not itself evidence, resting on the




17   Dkt. 103, at 3 n. 1.
18   Answer of United States, ¶¶ 14 16, 26, 31, 34, and 44.
19   Galindo v. United States, No. 3:20-CV-00837-L, 2021 WL 310518, at *4 (N.D. Tex. Jan. 29, 2021).
                                                   6
             Case 6:10-cr-10072-EFM Document 104 Filed 07/20/21 Page 7 of 7




familiar standard for a motion to dismiss under which the court was required to accept

as true Galindo’s allegations of a physical assault.20 There was nothing which would

have prevented Galindo for making these claims when this court revoked his supervision

in December 2020. Accordingly, the defendant has failed to present any significant new

evidence, not previously available through due diligence, which would support an

exception to the mandate rule.

           IT IS ACCORDINGLY ORDERED this 20th day of July, 2021, that the defendant’s

Motion for Resentencing (Dkt. 98) is hereby denied.




                                          ERIC F. MELGREN
                                          UNITED STATES DISTRICT JUDGE




20   Id. at *4.
                                            7
